Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000517
                                                      13-NOV-2013
                                                      01:11 PM



                          SCWC-12-0000517

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          MARY JO FRYE,

                  Respondent/Plaintiff-Appellee,

                                vs.

                       C. MIKAHALA KERMABON,

                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000517; CIVIL NO. 07-1-0455(1))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on October 3, 2013, is hereby rejected. 


           DATED: Honolulu, Hawai'i, November 13, 2013.


  C. Mikahala Kermabon,            /s/ Mark E. Recktenwald

  pro se petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack